DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-10, 12-22 (renumbering as 1-20 respectively) are allowed.

	Claims 1, 10, 20 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious reporting by the terminal “ wherein the step of reporting, by the terminal, based on whether the RLM-RS is received, in-syne or out-of-synch used to indicate link quality comprises: when one such RUM-RS is received, estimating, by the terminal, hypothetical physical downlink control channel block error rate (PDCCH-BLER) corresponding to the received RLM-RS; or when one such RLM-RS is not received, skipping,  by the terminal, estimating a hypothetical PDCCH-BLER corresponding to the unreceived RLM-RS: and reporting, by the terminal, the in-syne or out-of-syne used to indicate link quality, based on an estimation result of the hypothetical PDCCH-BLER, corresponding to the received RLM-RS and a quantity of unreceived RLM-RSs; or reporting, by the terminal. the in-sync or out-of-sync used to indicate link qualify, based on a quantity of received RLM-RSs.”

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Da Silva et al (US 2020/0059397 A1) discloses monitoring/radio link failure of reference signal related to beam, generating of Out-Of-Synchronization (OOS) when the number of the OOS events reaches an OOS Beam failure detection (section 0062-085, 0086-0098, 0172-0221, 0291-0321).
	
Krishnamurthy et al (US 2013/0301542 A1) discloses monitoring of radio link, detecting of PBCCH BLER, and out-of-synchronization condition or in-synchronization (section0015, 0060, 063, 0065).

Nimbalker et al (US 2013/0252606 A1) discloses radio link monitoring and determining if the PBCCH BLER estimate falls below a threshold (section 0039, 0054, 0057,0062-0081).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473